DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it has extensive mechanical and design details of the apparatus. It is not in narrative form and it is a single run-on sentence nearly identical to Claim 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groat et al. (US 2015/0123600A1).

Re. claim 1: Groat discloses a power electronics module for an industrial or vehicle battery charger system, comprising:
a chassis housing (500) comprising a heatsink surface (502) and a plurality of sidewalls; (see fig. 5, 6; para. 0061-0062)
a main power section printed circuit board (100) disposed adjacent to the heatsink surface of the chassis housing; (see fig. 10; para. 0032-0034)
a low voltage, low power printed circuit board (300) disposed adjacent to the main power section printed circuit board opposite the heatsink surface of the chassis housing; and (see fig. 10; para. 0042, 0051)
an alternating current input filter (107) portion printed circuit board comprising electromagnetics disposed along one of the plurality of sidewalls of the chassis housing and separated from the low voltage, low power printed circuit board within the chassis housing. (see fig. 1; para. 0032)

Re. claim 2: Groat discloses a cooling fan disposed at least partially within the chassis housing adjacent to the main power section printed circuit board. (see para. 0061)

Re. claim 3: Groat discloses wherein the main power section printed circuit board (100) comprises an alternating current to direct current converter and a direct current to direct current boost. (see fig. 1; para. 0024, 0038-0040)

Re. claim 4: Groat discloses wherein the low voltage, low power printed circuit board (300) comprises a processor (316) and a connector (301). (see fig. 3; para. 0042, 0051)

Re. claim 5: Groat discloses wherein the alternating current input filter portion printed circuit board (100) is separated from the low voltage, low power printed circuit board (300) within the chassis housing such that the low voltage, low power printed circuit board is isolated from electromagnetic interference (EMI) from the electromagnetics of the alternating current input filter portion printed circuit board. (see fig. 10; para. 0029, 0054)

Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(A)(1)  as being anticipated by Singh (US 2015/0282383A1).

Re. claim 13: Singh discloses a power electronics module for an industrial or vehicle battery charger system, comprising:
a chassis housing (100) comprising a heatsink surface (surface of 100);
an electromagnetic component (56, 60, 42) disposed adjacent to the heatsink surface of the chassis housing; and (see fig. 1; para. 0029-0030)
a thermally conductive plastic enclosure (100 itself is plastic) disposed partially or wholly about the electromagnetic component; (see para. 0035, 0064-0065)
wherein a bottom surface of the thermally conductive plastic enclosure comprises a plurality of protruding fin (404, 402) or pin structures that are adapted to protrude through a port (116, 118, 120, 122) manufactured into or through the heatsink surface of the chassis housing and into a cooling fluid channel formed within or disposed adjacent to the heatsink surface of the chassis housing. (see fig. 3-5; para. 0038-0040, 0048) 

Re. claim 14: Singh discloses wherein the thermally conductive plastic enclosure is sealingly coupled to an interior portion of the heatsink surface around a bottom edge of the thermally conductive plastic enclosure (via gaskets). (see para. 0040)

Re. claim 15: Singh discloses wherein the thermally conductive plastic enclosure is sealingly coupled to the interior portion of the heatsink surface around the bottom edge of the thermally conductive plastic enclosure using a sealant (via adhesives). (see para. 0040)

Re. claim 16: Singh discloses a power electronics module chassis housing for an industrial or vehicle battery charger system, comprising:
a heatsink surface comprising an interior heatsink surface and an exterior heatsink surface; and interior and exterior of 100); and (see fig. 2; par. 0023-0025)
a plurality of wall structures (peripheral wall of 100) disposed between the interior heatsink surface and the exterior heatsink surface defining a sealed cooling fluid channel between an inlet port (116) for receiving a cooling fluid into the cooling fluid channel and an outlet port (118) for delivering the cooling fluid from the cooling fluid channel. (see fig. 2-4; para. 0038-0043)

Re. claim 17: Singh discloses a plurality of fin structures formed within the cooling fluid channel between the interior heatsink surface and the exterior heatsink surface adapted to interrupt a flow of the cooling fluid within the cooling fluid channel between the input port and the output port. (see para. 0079)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groat et al. as applied to claim 1 above, and further in view of Singh et al. (US 2015/0282383 A1).

Re. claims 8-9: Groat fails to disclose:
an interior heatsink surface and an exterior heatsink surface; and
a plurality of wall structures disposed between the interior heatsink surface and the exterior heatsink surface defining a sealed cooling fluid channel between an inlet port for receiving a cooling fluid into the cooling fluid channel and an outlet port for delivering the cooling fluid from the cooling fluid channel.
wherein the heatsink surface further comprises a plurality of fin structures formed within the cooling fluid channel between the interior heatsink surface and the exterior heatsink surface adapted to interrupt a flow of the cooling fluid within the cooling fluid channel between the input port and the output port.
However, Singh et al. discloses 
an interior heatsink surface and an exterior heatsink surface (interior and exterior of 100); and (see fig. 2; par. 0023-0025)
a plurality of wall structures (peripheral wall of 100) disposed between the interior heatsink surface and the exterior heatsink surface defining a sealed cooling fluid channel between an inlet port (116) for receiving a cooling fluid into the cooling fluid channel and an outlet port (118) for delivering the cooling fluid from the cooling fluid channel. (see fig. 2-4; para. 0038-0043)
wherein the heatsink surface further comprises a plurality of fin structures formed within the cooling fluid channel between the interior heatsink surface and the exterior heatsink surface adapted to interrupt a flow of the cooling fluid within the cooling fluid channel between the input port and the output port. (see para. 0079)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling enclosure portion to the heat sink of Groat as taught by Singh. One of ordinary skill would have been motivated to do this in order to provide improved heat dissipation to the module. (Singh para. 0003-0004)

Allowable Subject Matter
Claims 6-7, 10-12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 6: the limitations of “wherein a bottom surface of the thermally conductive plastic enclosure comprises a plurality of protruding fin or pin structures that are adapted to protrude through a port manufactured into or through the heatsink surface of the chassis housing and into a cooling fluid channel formed within or disposed adjacent to the heatsink surface of the chassis housing” in combination with the remaining limitations in the claim cannot be found in the prior art. 

Re. claim 10: the limitations of “the plurality of fin structures formed within the cooling fluid channel are collocated with one or more of the main power section printed circuit board disposed within the chassis housing” in combination with the remaining limitations in the claim cannot be found in the prior art. While these limitations taken individually are taught in the art, the combination would not have been obvious in view of Groat and Singh.

Re. claims 11 and 19: the limitations of “a plurality of pin structures formed within the cooling fluid channel between the interior heatsink surface and the exterior heatsink surface adapted to interrupt a flow of the cooling fluid” in combination with the remaining limitations in the claim cannot be found in the prior art. While these limitations taken individually are taught in the art, the combination would not have been obvious in view of Groat and Singh.

Re. claim 18: the limitations of “wherein the plurality of fin structures formed within the cooling fluid channel are collocated with a hot high voltage, high power printed circuit board or hot electromagnetic component disposed within the power electronics chassis” in combination with the remaining limitations in the claim cannot be found in the prior art. While these limitations taken individually are taught in the art, the combination would not have been obvious in view of Groat and Singh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xia et al. (US 2021/0014986 A1) discloses a hermetically sealed electronic package with two circuit boards. Sohnle (US 2020/0169147 A1) discloses an electric power converter device for a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 7, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835